Exhibit32.2 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with theQuarterly Report of Mannatech, Incorporated (the “Company”) on Form10-Q for the period ending March 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, S. Mark Nicholls, Chief Financial Officer of the Company, hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934;and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 10, 2012 /s/S. Mark Nicholls S. Mark Nicholls Chief Financial Officer A SIGNED ORIGINAL OF THIS WRITTEN STATEMENT REQUIRED BY SECTION , INCORPORATED AND FURNISHED TO THE SECURITIES AND EXCHANGE COMMISSION OR ITS STAFF UPON REQUEST.
